Citation Nr: 1138942	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO. 06-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a left foot and toe disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1990. This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The RO in Atlanta, Georgia, is currently handling the matter.

In June 2009, the Board remanded the matter for additional development. In March 2010, the Board issued a decision that denied the Veteran's claim for service connection. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a June 2010 memorandum decision, the Court vacated the March 2010 Board decision and remanded the case to the Board for further readjudication. In accordance with the Court's remand, the claim was remanded the appeal for a new VA examination in September 2010.

Unfortunately, the development of this appeal is not complete and it is again REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current left foot and left great toe problems, variably diagnosed as sesamoiditis, tenosynovitis, bursitis, and traumatic arthritis, are related to an injury sustained while on active duty. The Veteran contends that he injured his foot and toe when he jammed his great left toe into the riser of a step. He was wearing flip flops but did not trip on them. See, e.g., Veteran's Statement (Aug. 2011) and Travel Board Hearing Transcript (Feb. 2009). The service treatment records (STRs) show that the Veteran was treated for left great toe pain, subsequent to "twisting it going up stairs" in July 1986. Possible tendon involvement was noted; however, X-ray examination of the Veteran's toe/foot was negative.

The Veteran reports that the problems with his left foot and toe have been continuous since the July 1986 injury in service. The Veteran is competent to describe his own symptoms. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Following separation from active duty, the Veteran was treated for foot/toe problems from 1996 forward. See, e.g. Records of Dr. M.T. and VAMC Treatment Records (2005-2010).

The Board previously remanded this claim for a new VA examination which considered the lay evidence of continuity of symptomatology. A VA examination was conducted in October 2010, but the examiner provided minimal rationale for his opinion. Also, the Veteran has noted several errors in the examination report. See Veteran's Statement (Aug. 2011). The Board finds that a new VA examination should be conducted. Stegall v. West, 11 Vet. App. 268 (1998) and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The claims file already contains records from Allied Ankle Foot and Care Centers. These records are current up to 2006. The Veteran has submitted statements in support of his claim from Dr. C.B., a provider at this facility, dated March 2010 and April 2010, which indicate the Veteran received treatment there as recently as March 2009. Current records should be obtained. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Complete these steps in numerical order.

2. Obtain the Veteran's treatment records from Allied Ankle Foot and Care Centers from 2006 to the present. Evidence of attempts to obtain these records should be associated with the claims file.

3. Afford the Veteran a VA examination to ascertain the nature and etiology of his current left foot and toe disorder. All pertinent records associated with the claims file should be reviewed. The examiner should conduct a complete history and physical and assign all relevant diagnoses for the left foot and toe.

The examiner should state whether it is at least as likely as not (50/50 probability) that any currently diagnosed left foot or toe disorder (a) had its onset during service, (b) is causally related to his active service (including to the July 1986 injury), or (c) began in service and has been continuous since service.

The examiner should comment on whether the Veteran's injury in service, in which he ran into the riser of a step with his left foot, at least as likely as not (50/50 probability), caused direct injury to the sesamoids of the left foot, resulting in left tibial sesamoiditis.

Advise the examiner that the Veteran's lay statements of continuity of symptomatology should be treated as credible for the purposes of this examination. The VA examiner should discuss these statements in his opinion.

The examiner should comment on whether the left foot and toe disorder or any service-connected disability affect the Veteran's ability to obtain or maintain substantially gainful employment.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

4. After the above actions have been completed, readjudicate the Veteran's claim. If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

